Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 12/2/2020. Applicant has amended independent claim 1. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 8, 10-13, 15-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lopatin et al., US 2010/0330425.
Regarding claim 1, Lopatin et al., teaches an electrode assembly for a battery cell (0028), comprising: 
an anode and a cathode that are separated from one another by a separator (0026-0027); and

wherein the protective film is a dense passivation layer (abstract; 0011), wherein the protective film (passivation film 210) is arranged to a far side of the electrically conductive layer (conductive microstructure 110, 206)  in respect to the separator (separator 104) (Fig. 2G; separator 104; conductive layer 206; protective film (passivation layer) 210).
Regarding claim 2, Lopatin et al., teaches the dense passivation layer is formed by anodic oxidation on a surface of the electrically conductive layer (0025; 0073). 
Regarding claim 3, Lopatin et al., teaches the electrically conductive layer is made of aluminum and/or an aluminum compound (0036; 0137). 
Regarding claim 4, Lopatin et al., teaches the electrically conductive layer is made of titanium and/or of a titanium compound (0036; 0135). 
Regarding claim 5, Lopatin et al., teaches an electrode assembly for a battery cell (0028), comprising: 
an anode and a cathode that are separated from one another by means of a separator (0026-0027); and 
an electrically conductive layer arranged on the separator (abstract; 0011; 0013-0015; 0030), wherein the electrically conductive layer is covered at least partially with a protective film (0013-0015) (protective film (passivation layer) 210), and wherein the protective film (passivation film) is a polymer coating (0030; 0035; 0061; 0063; 0069). 

Regarding claim 8, Lopatin et al., teaches the polymer coating is made of electrically nonconductive polymers made of alkanes (0056-0057; 0068; 0071). 
Regarding claim 10, Lopatin et al., teaches the electrically conductive layer is porous (0038; 0041). 
Regarding claim 11, Lopatin et al., teaches the protective film is at least partially electrically insulating (abstract; 0011; 0014-0015; 0032; 0035). 
Regarding claim 12, Lopatin et al., teaches the electrically conductive layer is arranged between the separator and the anode (0011; 0031). 
Regarding claim 13, Lopatin et al., teaches the electrically conductive layer is arranged between the separator and the cathode (0011; 0031). 
Regarding claim 15, Lopatin et al., teaches a battery cell (0014-0015; 0025), comprising at least one electrode assembly according to claim 1 (0026-0028). 
Regarding claim 16, Lopatin et al., teaches usage of a battery cell according to claim 15, in a stationary (0005; 0025; 0053). 
Regarding claim 17, Lopatin et al., teaches the electrically conductive layer is porous (0038; 0041).
Regarding claim 18, Lopatin et al., teaches the protective film is at least partially electrically insulating (abstract; 0011; 0014-0015). 
Regarding claim 19, Lopatin et al., teaches the electrically conductive layer is arranged between the separator and one of the anode and the cathode (0011; 0031).

Thus, the claims are anticipated.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopatin et al., US 2010/0330425, in view of Mikhaylik et al., US 2012/0070746.
Regarding claim 9, Lopatin et al., does not teach the polymer coating is made of aniline (0071; 0240) or thiophene (0071; 0240). 
Regarding claim 9, Zhou et al., teaches the polymer coating is made of aniline (0071; 0240) or thiophene (0071; 0240). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to insert the teachings of Mikhaylik et al., into the teachings of Lopatin et .  

5.	Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lopatin et al., US 2010/0330425.
Regarding claim 6, Lopatin et al., teaches the polymer coating is formed by electrochemical polymerization onto a surface of the electrically conductive layer.
Thus, the claim is anticipated.
However, in the alternative the claim is obvious because “the polymer coating is formed by electrochemical polymerization onto a surface of the electrically conductive layer” is a product-by-process. 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Response to Arguments
6.	Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive. 

However, as seen in Fig. 1, Lopatin teaches the conductive layer 110/206 arranged on the separator 104. 
Applicant argues that “in the rejection of claim 5 no specific structural element of Lopatin was identified as corresponding to the claimed “protective layer.” If the intent is to identify the polymer separator layer (104) as the claimed “protective layer”, then there is no separator layer in the Lopatin structure.”
However, Lopatin teaches the passivation layer which is the protective layer (protective film (passivation layer) 210) and also teaches a separator layer (separator 104). 
Applicant argues that “the office action does not provide any explanation as to where the analine or thiophene coating of Mikhaylik would be ‘inserted’.” 
However, claim 9 does not have a limitation of where the polymer coating would be located.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727



/ANGELA J MARTIN/Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727